 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JAMES ESCANDON
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00185-LJO
12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   SENTENCING HEARING
13   vs.
                                                   Date: July 29, 2019
14   JAMES ESCANDON,                               Time: 11:00 a.m.
                                                   Judge: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their

18   respective counsel, that the sentencing hearing in the above-captioned matter now set for June

19   24, 2019, before the Honorable Lawrence J. O’Neill, may be continued to July 29, 2019, at 11:00

20   a.m.

21          The defense is requesting the additional time in order to allow Mr. Escandon to get

22   married while he is still in custody at the Kern County Jail. Mr. Escandon’s fiancé has limited

23   resources to travel, and is in close proximity to the Kern County Jail. Given that Mr. Escandon’s

24   placement within the Bureau of Prisons (BOP) is yet to be determined, and could potentially be

25   anywhere in the country, Mr. Escandon hopes to have the marriage ceremony before being

26   moved to BOP. It is the understanding of the parties that Mr. Escandon will be moved from

27   Kern County jail soon after sentencing, and therefore a continuance of the sentencing hearing is

28   requested in order to afford Mr. Escandon enough time to set a date for the ceremony with the
 1   jail staff.
 2            Mr. Escandon has already submitted the notarized documents necessary to receive
 3   approval for the marriage ceremony, has received the formal approval, and is awaiting a date to
 4   be set by the jail staff. It is anticipated that a date will be set for July of 2019. Therefore, it is
 5   the request of the parties that the sentencing hearing be continued to July 29, 2019 at 11:00 a.m.,
 6   or as soon thereafter as the Court is available.
 7
 8                                                            Respectfully submitted,
 9                                                            HEATHER E. WILLIAMS
                                                              Federal Defender
10
11   DATED: June 20, 2019                                     /s/ Megan T. Hopkins
                                                              Megan T. Hopkins
12                                                            Assistant Federal Defender
                                                              Attorney for Defendant
13                                                            James Escandon
14                                                            McGREGOR SCOTT
                                                              United States Attorney
15
16   DATED: June 20, 2019                             By:     /s/ Melanie Alsworth
                                                              MELANIE ALSWORTH
17                                                            Assistant United States Attorney
                                                              Attorney for Plaintiff
18
19
20                                                    ORDER
21   A request for a social event does not establish Good Cause for a continuance. In addition, a
22   review of the file doesn’t establish one scintilla of factual evidence indicating such an
23   extraordinary request should be granted. DENIED.
24   IT IS SO ORDERED.
25
         Dated:         June 20, 2019                          /s/ Lawrence J. O’Neill _____
26                                                    UNITED STATES CHIEF DISTRICT JUDGE

27

28


      Escandon / Stipulation to Continue Sentencing     -2-
